DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to a method of measuring a bio signal of claim 1-7 in the reply filed on 11/22/21 is acknowledged.
Claim(s) 8-9 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/21.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0208458 to Pinter et al. (hereinafter “Pinter”).
For claim 1, Pinter discloses a method of measuring a bio signal using a bio signal measuring apparatus (Abstract) (also see para [0025]), the method comprising:
positioning electrodes (“electrodes 1 and 2, 3 and 4,” para [0044]) included as part of the bio signal measuring apparatus to contact a surface of an examinee (para [0043]) (also see para [0044], [0045], [0049]-[0052], and [0065]);
switching an impedance measurer (Examiner’s Note: comprised of the following two structures), included as part of the bio signal measuring apparatus and comprising a voltmeter (“voltage measurement instrument,” para [0044]) and a current source 12) (as can be seen in Fig. 1) (para [0044] and [0053]), to a first mode (para [0053]) (also see para [0056]-[0059]), the current source inducing (Examiner’s Note: functional language, i.e., capable of) an internal impedance para [0044]) (also see para [0069], which teaches that the parameters of the current source can vary, i.e., the current source is capable of supplying a non-ideal current if the parameters can be varied);
measuring a first impedance value of the examinee while operating the impedance measurer according to a first mode (para [0053]) (also see para [0056]-[0059]);
switching the impedance measurer to a second mode (para [0053]) (also see para [0054]-[0055]);
measuring a second impedance value of the examinee while operating the impedance measurer according to a second mode (para [0053]) (also see para [0054]-[0055]); and
obtaining bio impedance of the examinee based on the first and second impedance values and the internal impedance of the current source (para [0059]-[0061], the measured Ri will be "based on" 
For claim 2, Pinter further discloses wherein the plurality of electrodes comprise a first electrode, a second electrode, a third electrode and a fourth electrode (“electrodes 1 and 2, 3 and 4,” para [0044]), and when the impedance measurer operates according to the first mode, the current source is connected between the first electrode and the fourth electrode (para [0044] and [0059]), and the voltmeter is connected between the second electrode and the third electrode (as can be seen in Fig. 2).
For claim 4, Pinter further discloses wherein the obtaining of the bio impedance of the examinee comprises: obtaining the bio impedance of the examinee by compensating for an effect of contact impedance between the electrodes and the surface of the examinee in the first and second impedance values considering the internal impedance of the current source (para [0059]-[0061], the measured Ri will be "based on" any internal impedance introduced by the current source into the circuit) (alternatively, see para [0054]-[0058] for determining unknown impedance Z).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinter in view of U.S. Patent Application Publication No. 2015/0042360 to Graner et al. (hereinafter “Graner”).
For claim 3, Pinter further further discloses wherein the current source is connected between the first electrode and the fourth electrode (para [0044]), and the voltmeter is connected between the second electrode and the third electrode (as can be seen in Fig. 2).
Pinter does not expressly disclose the first electrode and the second electrode are short-circuited, and the third electrode and the fourth electrode are short-circuited, when the impedance measurer operates according to the second mode.
However, Graner teaches a first electrode and a second electrode are short-circuited, and a third electrode and a fourth electrode are short-circuited, when modes are switched for impedance measurement (para [0052]).
It would have been obvious to a skilled artisan to modify Pinter such that the first electrode and the second electrode are short-circuited, and the third electrode and the fourth electrode are short-circuited, when the impedance measurer operates according to the second mode, in view of the teachings of Graner, because the disclosure of Graner is a suitable means/way to switch between the two-point measurement and four-point measurement described in Pinter.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinter in view of U.S. Patent Application Publication No. 2004/0181164 to Smith et al. (hereinafter “Smith”).
For claims 6 and 7, Pinter does not expressly disclose changing an effective value of the internal impedance of the current source by connecting a parallel impedance to the current source, wherein the parallel impedance is smaller than the internal impedance of the current source.

It would have been obvious to a skilled artisan to modify Pinter changing an effective value of the internal impedance of the current source by connecting a parallel impedance to the current source, wherein the parallel impedance is smaller than the internal impedance of the current source, in view of the Smith, for the obvious advantage of “measuring larger impedances than would otherwise be possible” (see para [0100] of Smith).
Allowable Subject Matter
Claim(s) 5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791